t c no united_states tax_court joyce aston petitioner v commissioner of internal revenue respondent docket no filed date on date banking regulators seized the assets of the bank of commerce and credit international s a bcci s a including funds that petitioner a united kingdom citizen and u s resident deposited at bcci s a 's isle of man branch iomb petitioner's account was insured for loss up to big_number pounds sterling by the isle of man depositor's compensation scheme petitioner filed a claim against bcci s a for her funds at all relevant times bcci s a maintained an agency office in los angeles petitioner deducted dollar_figure as a loss from an insolvent financial_institution pursuant to sec_165 i r c on her u s federal_income_tax return the dollar_figure represented the final balance of her iomb account less the big_number pounds sterling insurance held neither bcci s a its iomb nor its los angeles agency office meets the statutory requirements for qualified_financial_institution pursuant to sec_165 i r c accordingly petitioner is not entitled to a casualty_loss in held further in light of the pendency of petitioner's claim in the liquidation of bcci s a petitioner is not entitled to a bad_debt deduction pursuant to sec_166 i r c for the year the funds were seized because she failed to prove that the deposit became worthless during that year carol p schaner and paul w raymond for petitioner louis b jack for respondent jacobs judge respondent determined the following deficiencies in petitioner's federal income taxes year deficiency dollar_figure big_number big_number the issues for decision are whether petitioner incurred a loss on a deposit in a qualified_financial_institution within the meaning of sec_165 and if petitioner's loss does not come within the purview of sec_165 then whether petitioner incurred a deductible nonbusiness_bad_debt pursuant to sec_166 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years under consideration all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are found accordingly the stipulation of facts and attached exhibits are incorporated herein by this reference findings_of_fact petitioner resided in long beach california at the time she filed the petition petitioner is a citizen of the united kingdom after working as a secretary petitioner joined the royal navy where she met gordon aston they married in petitioner and her husband originally resided in manchester england petitioner stayed at home for several years to care for their two children and subsequently attended a training college for teachers petitioner became a college instructor her husband was a police officer with the manchester city police force in mr aston retired and moved with petitioner to the isle of man off the coast of england at that time petitioner's daughter resided in the united_states in petitioner's son moved to the united_states in petitioner and her husband sold their house on the isle of man and moved to california to be closer to their children until his death on date petitioner's husband handled the couple's financial affairs the bank of commerce and credit international s a the bank of commerce and credit holdings s a luxembourg hereinafter bcci was organized chartered and headquartered in luxembourg bcci was established in by agha hasan abedi a pakistani banker who feared the imminent nationalization of pakistan's banks bcci's principal investors resided in abu dhabi bank of america also maintained a 30-percent stake in the venture in an effort to increase its banking ties in the middle east bcci had two operating subsidiaries the bank of commerce and credit international s a bcci s a organized and headquartered in luxembourg and the bank of commerce and credit international s a cayman islands bcci cayman islands organized and headquartered in the cayman islands bcci chartered its operating subsidiaries in luxembourg and the cayman islands because those jurisdictions are considered tax havens moreover they contain no central bank and minimal bank regulation over the years bcci established approximately offices throughout the middle east africa latin america and asia bcci and its operating subsidiaries were foreign banks within the meaning of title of the u s code banks and banking sec_3101 pursuant to title a foreign bank can be licensed to do business in the united_states in one of four s a is the french equivalent to inc an abbreviation of societe anonyme the french word for corporation ways as a subsidiary as a fully insured branch as an agency or as a representative at various times during its years of operation bcci s a maintained agency offices in new york city los angeles and san francisco bcci cayman islands maintained agency offices in miami tampa and boca raton for a limited time bcci s a had a representative office in washington d c a representative office is the lowest grade of banking offices it is prohibited from doing routine banking transactions and primarily serves a local public relations function for the home_office of the bank as part of its worldwide branch2 structure bcci s a maintained a branch on the isle of man iomb bcci s a 's agency office sec_3 in the united_states were not permitted to exercise fiduciary or trust powers under federal or state law the u s agency offices also were prohibited from branch is defined pursuant to u s c sec_3101 as any office or any place of business of a foreign bank located in any state of the united_states at which deposits are received agency is defined pursuant to u s c sec_3101 as follows any office or any place of business of a foreign bank located in any state of the united_states at which credit balances are maintained incidental to or arising out of the exercise of banking powers checks are paid or money is lent but at which deposits may not be accepted from citizens or residents of the united_states accepting deposits from u s residents or citizens however bcci s a and its iomb could accept deposits from u s citizens and residents deposits to bcci s a its u s agency offices and the iomb were not insured under u s state or federal_law deposits to the iomb of bcci s a were insured by the bank of england under united kingdom law bcci acquisitions in u s banking regulators blocked bcci's attempt to purchase chelsea national bank in new york bcci officials were informed that the federal reserve board would never approve bcci's direct_acquisition of a u s bank bcci thereafter launched a plan to acquire control of several u s banks through a nominee known as credit and commerce american holdings netherlands antilles ccah in ccah began acquiring a controlling_interest in financial general bankshares fgb a multibank holding_company with subsidiary banks in washington d c maryland new york tennessee and virginia the purchase was finalized in in first american bank fab acquired two branches of banker's trust in manhattan which were renamed fab of new york approximately branches subsidiaries and affiliates of bcci maintained u s dollar accounts at fab of new york between and a bcci nominee purchased the national bank of georgia although bcci never directly owned any u s banks it controlled a number of banks in new york maryland georgia california and florida in bcci officials pleaded guilty to money laundering charges involving wire transfers between panama and bcci-panama's account at fab of new york supervision of bcci s a bcci s a was initially supervised by the luxembourg monetary institute as the bank grew--spreading to approximately countries--the luxembourg authorities became concerned about their ability to supervise bcci effectively because of perceived irregularities in the european branches of bcci s a a college of supervisors was established in the late 1980's the supervisors consisted of bank regulators from england the cayman islands luxembourg and several other european countries they attempted to create a consolidated and accurate picture of bcci's operations bank regulators from the united_states were not invited to join this group at the time bcci's operating subsidiaries opened their agency offices in the united_states no approval from any federal banking authority such as the federal reserve board was required the only approval required was a license from state banking regulators bcci s a obtained approval from banking regulators in california and new york for the establishment of agency offices in those states and bcci cayman islands obtained approval from the banking regulators in florida for the establishment of agency offices there the federal reserve board had limited supervisory authority over bcci's u s agency offices it was authorized to supervise only the u s activities of the agency offices the federal reserve board did not have access to the bank's worldwide records authority to go outside the united_states to make any determination regarding the bank's overall structure or authority to obtain information concerning the asset quality capital of the bank as an entirety in response to the lack of federal control_over bcci's operations in the united_states congress enacted the federal deposit insurance corporation improvement act of publaw_102_ sec 105_stat_2286 this law requires foreign banks to obtain approval from the federal reserve board before conducting business in the united_states it also requires foreign banks to provide federal regulators access to information regarding their worldwide operations petitioner's bank accounts on date petitioner and her husband opened account no at the iomb of bcci s a depositing big_number pounds sterling into a 6-month certificate of deposit the deposit represented the proceeds from the sale of their isle of man house during the years following this initial deposit only one partial withdrawal was made from this account discussed infra with that exception petitioner and her husband allowed the interest and principal to roll over into successive certificates of deposit by their own terms the certificates of deposit were automatically renewed with interest absent written instructions to the contrary from petitioner petitioner's account no was a no correspondence account as such except upon request the iomb of bcci s a generally did not send statements or other paperwork to petitioner's residence in addition to account no mr aston opened at least one other account at the iomb of bcci s a account no the full extent of the astons' relationship with bcci s a is unclear from the record however the claimed loss at issue arises solely from the funds held in account no petitioner also maintained accounts at the isle of man branches of lombard bank and barclay's bank the barclay's account was opened when petitioner and her husband first moved to the isle of man it is unclear when the lombard account was opened following her husband's death petitioner made one withdrawal from account no to purchase a residential unit in florida this was to be a retirement home for petitioner's son and his wife as well as for petitioner if she were still living seizure of bcci's world-wide assets early on in bcci's existence it began to experience substantial losses due to improper banking practices including illicit activities conducted by bcci employees and customers for many years bcci was able to keep the nature and extent of these losses hidden however by bcci's losses had become the subject of scrutiny by bank supervisors in several countries on date the federal reserve board received from the bank of england a price waterhouse audit report for bcci indicating a nominee relationship between ccah and bcci the price waterhouse audit report found that there were approximately dollar_figure billion in outstanding nonperforming loans from bcci to eight ccah shareholders secured_by ccah stock on date bcci sent a letter to the federal reserve board stating that it intended to close all u s bcci offices except new york on date the new york reserve bank suggested that bcci cease all operations in the united_states on date bcci was instructed not to shift any assets to the new york agency on date bcci's worldwide assets including those of the iomb of bcci s a were seized the luxembourg monetary institute took control of the assets of bcci s a while the inspector of banks and trust companies of the cayman islands took control of the assets of bcci cayman islands on date the federal reserve board began enforcement proceedings against bcci the bcci subsidiary banks in luxembourg and the cayman islands and a cayman islands bank related to bcci for violations of u s banking laws the federal reserve board found that bcci had inter alia illegally obtained control_over several u s banking organizations through the use of nominee shareholders all bcci offices in the united_states were seized and the various u s banks it controlled were ordered to terminate their relationship with bcci at this time the superintendents of banks for california and new york took control of the assets of the california and new york agencies of bcci following bcci's closure court appointed fiduciaries were selected to identify and manage bcci's assets in preparation for their liquidation in date the court-appointed fiduciaries pleaded guilty on behalf of bcci to various violations of federal and state laws in the district_court in luxembourg the high court of justice in the united kingdom and the grand court of the cayman islands ordered the formal liquidation of bcci at the time of the trial herein bcci was still in the process of liquidation petitioner's claims against bcci s a at the time the deposits at the iomb of bcci s a were seized petitioner's account had a balance of dollar_figure pounds sterling equivalent to usdollar_figure under the prevailing exchange rate4 accordingly as of date petitioner and mr aston had a claim balance of dollar_figure pounds sterling against bcci s a in liquidation a isle of man depositors' compensation scheme the isle of man depositors' compensation scheme notified petitioner by letter dated date that she could file a claim for depositors' insurance petitioner's account at the iomb of bcci s a was insured by the bank of england through the isle of man depositors' compensation scheme for up to big_number pounds sterling sometime between march and date petitioner filed a claim with the isle of man depositors' compensation scheme for a loss regarding account no at the iomb of bcci s a the big_number pounds sterling to which petitioner was entitled from the isle of man depositors' compensation scheme reduced petitioner's maximum potential loss to dollar_figure pounds sterling or dollar_figure in petitioner received at least big_number pounds sterling from the isle of man depositors' compensation scheme hereinafter a dollar sign dollar_figure refers to u s dollars b proof of debt claims on date the iomb of bcci s a was placed into liquidation by the high court in douglas isle of man by letter dated date the bcci liquidator advised potential creditors including petitioner of the procedures for filing proof of debt claims proofs of debt had to be filed before date petitioner filed two claims in the iomb of bcci s a liquidation one for each of her bcci accounts by letters dated date the liquidator advised petitioner that a percent first dividend was declared from which petitioner would be paid dollar_figure for account no and dollar_figure for account no separate liquidations were also conducted for bcci s a 's operations in california and new york all creditors in the california and new york liquidations were fully paid percent petitioner did not file a claim in the california liquidation c victims fund sometime in petitioner's tax_return_preparer patricia vannucci read a newspaper article indicating that a u s district_court judge had ordered dollar_figure million seized from bcci to be turned over to a worldwide victims fund to compensate depositors and other third parties harmed by bcci on date ms vannucci faxed the article to petitioner's attorney carol p schaner thereafter ms schaner attempted to obtain compensation_for petitioner from this worldwide victims fund ms schaner received no response to her correspondence petitioner's federal_income_tax returns petitioner did not initially report the interest_income earned by any of her isle of man accounts on her federal_income_tax returns in date petitioner's accountant prepared amended returns for petitioner's tax years to report interest_income from her isle of man accounts these amended returns were mailed to the internal_revenue_service on date petitioner deducted dollar_figure as a loss arising from an insolvent financial_institution pursuant to sec_165 on her federal_income_tax return petitioner claimed this loss as a result of the seizure of her account no at iomb of bcci s a as a result of this deduction petitioner filed second amended returns for and claiming net_operating_loss carrybacks of dollar_figure and dollar_figure respectively her original return for example neither discloses the existence of the isle of man accounts nor reports any interest_income notice_of_deficiency on date respondent mailed a notice_of_deficiency to petitioner determining deficiencies for her and tax years the notice_of_deficiency disallowed the sec_165 deduction and resultant net_operating_loss carrybacks opinion issue loss arising from qualified_financial_institution petitioner along with her deceased husband lost funds on deposit in the infamous bcci fiasco and claimed a casualty_loss under sec_165 the gist of this case is whether bcci s a is a qualified_financial_institution within the meaning of sec_165 sec_165 provides special treatment to certain losses caused by deposits in insolvent financial institutions see 105_tc_126 if its statutory prerequisites are met sec_165 permits individuals to treat a loss on a deposit as a casualty_loss in the year the loss amount on date respondent mailed a duplicate notice_of_deficiency to petitioner for tax years and the second notice_of_deficiency corrected a typographical error in the date of the original notice_of_deficiency erroneously dated date apart from the dates the two notices are identical can be reasonably estimated this option may be elected as an alternative to the bad_debt provisions of sec_166 which treat a loss on a deposit in an insolvent financial_institution as a short-term_capital_loss deductible only in the year in which there is no reasonable_prospect_of_recovery electing casualty_loss treatment forecloses any sec_166 bad_debt deduction an individual's election of casualty_loss treatment applies to all of the individual's deposits in the same financial_institution sec_165 provides in pertinent part as follows l treatment of certain losses in insolvent financial institutions -- in general --if-- a as of the close of the taxable_year it can reasonably be estimated that there is a loss on a qualified individual's deposit in a qualified_financial_institution and b such loss is on account of the such insolvency or of bankruptcy institution then the taxpayer may elect to treat the amount so estimated as a loss described in subsection c incurred during the taxable_year qualified_financial_institution -- for purposes of this subsection the term qualified_financial_institution means-- a any bank as defined in sec_581 b any institution described in sec_591 c any credit_union the deposits or accounts in which are insured under federal or state law or are protected or guaranteed under state law or d any institution chartered and supervised under federal or state law similar deposit --for purposes of this subsection the term deposit means any deposit withdrawable account or withdrawable or repurchasable share the parties agree that petitioner is a qualified_individual pursuant to sec_165 cf fincher v commissioner supra petitioner bears the burden to prove that the remaining statutory requirements are met rule a preliminarily we must determine the specific financial_institution where petitioner's funds were on deposit we must then determine whether that institution was qualified within the meaning of sec_165 petitioner argues that she had an account at bcci s a in luxembourg or the los angeles agency office of bcci s a respondent argues that petitioner's account was at the iomb of bcci s a because the following analysis determines that none of these entities meet the statutory requirements of a qualified_financial_institution we need not determine the exact location of petitioner's deposit although petitioner concedes that neither bcci s a its iomb nor its los angeles agency office satisfy sec_165 b or c we nonetheless must examine these provisions to determine the meaning of the term similar institution under sec_165 a not a bank the first qualified_financial_institution described in sub sec_165 is a bank sec_581 defines a bank as a bank or trust company incorporated and doing business under the laws of the united_states or of any state a substantial part of the business of which consists of receiving deposits and making loans and discounts or of exercising fiduciary powers similar to those permitted to national banks under authority of the comptroller of the currency and which is subject by law to supervision and examination by state or federal authority having supervision over banking institutions we also need not determine whether the sec_165 analysis should be applied in this case on an office-by-office basis as implied by both petitioner's and respondent's positions or on an institution-wide basis because in either case we would not hold that petitioner's deposits were maintained in a qualified_financial_institution with respect to the instant case none of the three entities bcci s a its iomb or its los angeles agency office meet the sec_581 statutory definition of a bank first neither bcci s a nor its iomb was incorporated under the laws of the united_states or of any state bcci s a 's los angeles agency office was also not incorporated in the united_states or california under the law in effect at the time the los angeles agency office operated under limited supervision by federal banking authorities and was merely licensed by california banking authorities to conduct business in california second although a substantial part of the business of bcci s a and its iomb involved the receipt of deposits from u s citizens petitioner did not introduce evidence to establish that any of these three entities could make loans or exercise fiduciary powers or that even if they could make loans or exercise fiduciary powers such activities constituted a substantial part of their business in addition the los angeles agency office of bcci s a was prohibited from accepting deposits from u s residents or richard small special counsel at the board_of governors of the federal reserve system in washington d c testified to this effect citizens thus as a u s resident petitioner was prohibited from depositing funds in the los angeles agency office of bcci s a third neither bcci s a nor its iomb was subject_to supervision and examination by federal or state banking officials although the los angeles agency office of bcci s a was licensed by california and its u s activities were supervised by the federal reserve board bcci itself was not subject_to supervision and examination records pertaining to the central bank were not available to federal and state regulators in fact to the limited extent the college of regulators scrutinized bcci u s regulators were excluded in sum because the requirements of sec_581 are in the conjunctive neither bcci s a its iomb nor its los angeles agency office qualifies as a bank under sec_165 we do not construe the fact that petitioner may have been able to withdraw funds from her iomb of bcci s a account at the los angeles agency office of bcci s a to mean that her funds were on deposit in the los angeles agency office of bcci s a for example an individual with an account at the orange county federal employees credit_union is able to withdraw funds from that credit_union account through an atm machine at barclay's bank in london the fact that the funds in the california credit_union account can be accessed at the barclay's bank in london does not mean that the funds at the credit_union are on deposit at barclay's bank b not a savings and loan through sec_591 sub sec_165 refers to mutual_savings_banks cooperative banks domestic_building_and_loan_associations and other savings institutions chartered and supervised as savings and loan or similar associations under federal or state law none of the three entities fit within these categories petitioner has failed to introduce any evidence that either bcci s a its iomb or its los angeles agency office qualifies under sub sec_165 c not a credit_union sub sec_165 refers to credit unions whose deposits are insured under federal or state law the evidence before us clearly establishes that deposits at bcci s a its iomb and its los angeles agency office were not insured under federal or state law accordingly the three institutions do not qualify as credit unions under sub sec_165 d not a supervised and chartered similar institution sub sec_165 provides a final exception for any similar institution that is chartered and supervised under federal or state law in order to be a qualified_financial_institution under sec_165 an entity must be supervised under federal or state law chartered under federal or state law and a similar institution dollar_figure all three institutions bcci s a its iomb and its los angeles agency office do not meet the statutory requirements of a similar institution first neither bcci s a nor its iomb was supervised under federal or state law supervise refers to a comprehensive scheme of regulation see eg cal fin code secs bcci s a was initially supervised by the luxembourg monetary institute the college of regulators was subsequently established but the united_states was specifically excluded from this group it appears that the iomb of bcci s a was most likely supervised under british law at the time bcci s a was operating its agency offices in the united_states the federal reserve board had limited supervisory authority over these operations the federal reserve board did not have the authority to grant or deny permission to a foreign bank to do business in the united_states or to obtain and review the records of a foreign bank's worldwide operationsdollar_figure moreover the legislative_history of sec_165 does not shed light on the meaning of sec_165 these were among the powers that congress later granted to the federal reserve board in the federal deposit insurance corporation improvement act of publaw_102_242 sec continued agency offices were required to obtain a license from state banking regulators second the parties have stipulated that neither bcci s a nor its iomb was chartered under federal or state law the term chartered as used in sec_165 is not defined in the internal_revenue_code the regulations or the legislative_history for general legal purposes however the term charter is equivalent to granting permission to organize ie it refers to the laws under which a bank is organized together with its articles of incorporation see eg cal corp code sec_191 108_tc_344 in its articles of association or charter guardian bank's stated business_purpose 18_bta_510 each was created for certain definite purposes set forth in its charter or articles of incorporation revd on a different continued 105_stat_2286 congress' expansion of the federal reserve board's powers in the legislation underlines the lack of federal supervisory power in previous years including the years at issue issue 58_f2d_57 10th cir black's law dictionary 6th ed the charter of a bank is granted by the jurisdiction in which the bank is created when a bank seeks to directly do business in a foreign jurisdiction whether another state or country it receives a license to conduct business in the foreign jurisdiction it does not receive a charter clearly neither bcci s a nor its iomb was chartered under federal or state law petitioner contends however that the los angeles agency office of bcci s a was chartered in california petitioner observes that bcci s a filed an application to do business in california and argues that the application presumably included a copy of its charter under california law a foreign bank does not derive its existence and general authority to operate from california the foreign bank is merely licensed13 by the state to exercise some of the authority granted by the bank's original charter see cal similarly revrul_90_54 1990_2_cb_270 which considered the difference between a bank and savings association stated that the charter is the source of an institution's existence and its right to conduct business a license is the permission to do or carry on some trade_or_business which would otherwise be unlawful black's law dictionary 6th ed fin code secs although bcci s a through its los angeles agency office was licensed to conduct certain banking activities in california it was organized and chartered in luxembourg thus petitioner's argument has no merit petitioner's failure to establish that bcci s a its iomb or its los angeles agency office was both chartered and supervised under federal or state law forecloses these institutions from qualifying under sub sec_165 without consideration of the additional requirement that the qualifying entity be a similar institution nevertheless assuming arguendo bcci s a its iomb or its los angeles agency office was both chartered and supervised under federal or state law we consider whether it was also a similar institution we interpret the term similar institution to mean an institution similar to those delineated pursuant to the provisions of sub sec_165 to c the institutions described in those provisions were organized and supervised under federal or state law and or insured customers' deposits under federal or state law but none of these factors apply to bcci s a its iomb or its los angeles agency office other than the los angeles agency office's supervision by federal and state authorities moreover satisfaction of the supervision element alone does not render the los angeles agency office a qualified_financial_institution thus we hold that the three entities involved herein were not similar institutions in sum we hold that neither bcci s a its iomb nor its los angeles agency office is a qualified_financial_institution pursuant to sec_165dollar_figure accordingly petitioner is not entitled to a casualty_loss in issue bad_debt because petitioner is not entitled to a casualty_loss we must determine whether she is entitled to a bad_debt deduction under sec_166 petitioner argues that her claimed loss should at least be treated as a nonbusiness_bad_debt respondent agrees that the claimed loss is properly treated as a nonbusiness_bad_debt but contends that the loss was not worthless at the close of a nonbusiness_debt is a debt other than a debt created or acquired in connection with a trade_or_business of the taxpayer or a debt the loss from the worthlessness of which is incurred in the taxpayer's trade_or_business sec_166 the above analysis makes it unnecessary to consider whether petitioner incurred a loss as of the close of the taxable_year that can reasonably be estimated sec_165 and whether such loss was on account of the bankruptcy or insolvency of such institution sec_165 and b nonbusiness debts can only be deducted as short-term_capital_losses in the year in which they become wholly worthless sec_166 and b 53_tc_491 affd 467_f2d_47 9th cir sec_1_166-5 income_tax regs worthlessness in a particular year is a question of fact that must be determined by an examination of all the circumstances 14_tc_1282 relevant considerations include circumstances such as the solvency of the debtor and efforts to collect the debt the year a debt becomes worthless is fixed by identifiable events that form the basis of reasonable grounds for abandoning any hope of recovery 77_tc_582 petitioner must establish sufficient objective facts from which worthlessness could be concluded mere belief of worthlessness is insufficient 50_tc_813 affd per curiam aftr 2d ustc par 9th cir we agree with respondent that petitioner's claim against bcci was not worthless in petitioner had claims pending against bcci in liquidation at the close of dollar_figure cf halliburton co v this case is similar to sandquist v commissioner tcmemo_1978_281 where this court found that the bank had assets continued commissioner 93_tc_758 affd 946_f2d_395 5th cir taxpayer had expropriation losses in iran courts held that taxpayer had no reasonable prospect of recovering its losses at end of acting through her attorney and return preparer petitioner has continued to actively pursue her claims against bcci because bcci was still in liquidation at the close of the future of petitioner's claim was uncertain petitioner's claim had a potential value thus it was not worthless in see dustin v commissioner supra in fact as recently as date the liquidator for bcci s a declared a dividend of cents on the dollar in respect of all pending claims in petitioner's case this meant a dollar_figure dividend in respect of her account no dollar_figure thus we hold that petitioner's deposit had not become worthless as of continued that viewed as of the close of either year in which the taxpayer claimed the deduction might have become available for the satisfaction of her claim the court thus denied the deduction for the years in question the letter from the liquidator states that all depositors who made claims against the isle of man depositors compensation scheme have been paid percent of account balances up to big_number pounds sterling petitioner calculated the amount of her deduction based upon having been paid big_number pounds sterling by the isle of man depositors compensation scheme this contributes further uncertainty as to the value of the debt in date accordingly petitioner is not entitled to a bad_debt deduction in to reflect the foregoing decision will be entered for respondent
